                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 1 of 16



                               1    Glenn R. Kantor – State Bar No. 122643
                                     E-mail: gkantor@kantorlaw.net
                               2    Anna Martin – State Bar No. 154279
                                     E-mail: amartin@kantorlaw.net
                               3    KANTOR & KANTOR, LLP
                               4    19839 Nordhoff Street
                                    Northridge, CA 91324
                               5    Telephone: (818) 886-2525
                                    Facsimile: (818) 350-6272
                               6
                                    Attorneys for Plaintiff,
                               7    ELISA THOMPSON
                               8                                 UNITED STATES DISTRICT COURT
                               9                                NORTHERN DISTRICT OF CALIFORNIA
                               10
                                    ELISA THOMPSON,                                   CASE NO:
                               11
                                                                                      COMPLAINT FOR:
                               12
                                                   Plaintiff,
                               13                                                     1) BREACH OF THE EMPLOYEE
Northridge, California 91324
 KANTOR & KANTOR LLP




                                                                                      RETIREMENT INCOME SECURITY ACT
  19839 Nordhoff Street




                                           vs.
                               14                                                     OF 1974; ENFORCEMENT,
       (818) 886 2525




                                    ORACLE CORPORATION; ORACLE                        CLARIFICATION OF RIGHTS,
                               15                                                     PREJUDGMENT, POST JUDGMENT
                                    AMERICA, INC.; ORACLE CORPORATION
                                    LONG TERM DISABILITY PLAN; AND                    INTEREST, ATTORNEY FEES AND
                               16                                                     COSTS;
                                    HARTFORD LIFE & ACCIDENT
                               17   INSURANCE COMPANY
                                                                                      IN THE ALTERNATIVE
                               18                  Defendants.
                                                                                      2) BREACH OF EMPLOYMENT
                               19                                                     CONTRACT AS TO BENEFITS;
                               20
                                                                                      AND,
                               21
                                                                                      3) TORTIOUS DENIAL OF THE
                               22                                                     EXISTENCE OF A CONTRACT
                               23
                               24          Plaintiff, Elisa Thompson (“Plaintiff”) herein sets forth the allegations of her Complaint
                               25   against Defendants Oracle Corporation and Oracle America, Inc. (“hereinafter jointly referred to
                               26   as Oracle”), Oracle Corporation Long Term Disability Plan (“the Plan”) and Hartford Life and
                               27   Accident Insurance Company (“Hartford”).
                               28

                                                                                  1
                                                                              COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 2 of 16



                               1
                               2                                       PRELIMINARY ALLEGATIONS

                               3           1.       “Jurisdiction” – This action is brought under 29 U.S.C. Sections 1132(a), (e), (f)

                               4    and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it

                               5    involves a claim by Plaintiff for employee benefits under employee benefit plans regulated and

                               6    governed under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.

                               7    Sections 1331, as this action involves a federal question. This action is brought to obtain benefits

                               8    and to clarify and enforce Plaintiff’s past, present and future rights to benefits under all of the

                               9    employee benefit plans; to obtain other equitable relief, including but not limited to, benefits

                               10   under a long term disability plan, injunctive relief requiring Oracle to reopen, review and

                               11   administer Plaintiff’s disability claim under her employer’s ERISA plans and to pay Plaintiff’s

                               12   attorney fees and costs.

                               13          2.       Alternatively, to the extent state law claims govern this action, jurisdiction is
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   based on diversity of citizenship pursuant to 28 U.S.C. § 1332. The amount in controversy,
       (818) 886 2525




                               15   exclusive of interest and costs, exceeds the sum of $75,000.00. The Plaintiff is currently a

                               16   citizen and resident of the State of New York, and the Defendants, Oracle America, Inc., Oracle

                               17   and the Plan, are incorporated in the State of Delaware and their principal place of business is in

                               18   the State of California. Hartford is a corporation with Connecticut being its principal place of

                               19   business and its State of Incorporation.

                               20          3.       “Intradistrict Assignment” – Intradistrict assignment is proper in the San

                               21   Francisco or San Jose Division of the Northern District of California because the events giving

                               22   rise to this lawsuit occurred in San Mateo and/or Santa Clara Counties.

                               23          4.       Plaintiff was, at all relevant times, an employee of Oracle, and pursuant to her

                               24   employment, received coverage under the employee benefit plans established by Oracle.

                               25   Plaintiff was an employee of Sun Microsystems until it was acquired by Oracle in approximately

                               26   January 2010.

                               27          5.       In or about October 2000, Plaintiff was seeking new employment with a

                               28   technology company. She was negotiating with both Intel Corporation, and with Sun


                                                                                    2
                                                                                COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 3 of 16



                               1    Microsystems. In October 2000, Plaintiff received written employment offers from both Intel

                               2    Corporation and Sun Microsystems.

                               3           6.      On October 24, 2000, Sun Microsystems made Plaintiff a written offer of

                               4    employment. At the time the employment negotiations were taking place, Plaintiff was

                               5    concerned about a pre-existing medical condition which she had suffered from as a child, which

                               6    she was concerned would reappear and potentially render her unable to continue to work. For

                               7    that reason, she countered the offer of employment from Sun Microsystems, and specifically

                               8    sought “lifetime” disability benefits. Her counteroffer was accepted and documented in a letter

                               9    dated October 25, 2000 setting forth the terms of Plaintiff’s offer of employment. A true and

                               10   correct copy of the October 25, 2000 employment offer letter is attached hereto as Exhibit “1”

                               11   and is incorporated herein by reference. Plaintiff accepted Sun Microsystems offer by signing

                               12   the October 25, 2000 letter (Exh. 1) on the line which noted “Acknowledged and accepted” and

                               13   setting forth her start date and month and day of birth.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14          7.      On or about October 30, 2000, Plaintiff commenced employment with Sun
       (818) 886 2525




                               15   Microsystems receiving the compensation set forth in Exhibit “1” which compensation included

                               16   “lifetime” disability benefits.

                               17          8.      In July 2001, Plaintiff was involved in a serious accident which rendered her

                               18   permanently disabled. Her injuries were unrelated to her pre-existing condition. After her

                               19   accident, Plaintiff applied for Short Term Disability pursuant to the Sun Microsystems Self-

                               20   Funded Short Term Disability Plan. All Short Term Disability benefits to which she was

                               21   eligible were paid to her. When her Short Term Benefits were exhausted, she applied for

                               22   benefits pursuant to the Sun Microsystems Self-Funded Long Term Disability Plan. Her benefit

                               23   claim was approved, and she began to receive Long Term Disability Benefits. Both the Sun

                               24   Microsystems Short and Long Term Benefit Disability Plans were self-funded by Sun

                               25   Microsystems. Both the Short and Long Term Plans were administered by Matrix Absence

                               26   Management in its capacity as a Third Party Administrator of disability benefits.

                               27          9.      Plaintiff received monthly benefits from Sun Microsystems from late 2001,

                               28   through early 2010. Attached as Exhibit “2” is a copy of a Matrix Worksheet which set forth her


                                                                                   3
                                                                               COMPLAINT
                                             Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 4 of 16



                               1    annual income and monthly benefit.

                               2            10.      In January 2010, the acquisition of Sun Microsystems by Oracle was completed.

                               3    Oracle purchased all of Sun Microsystems’ assets, and assumed responsibility for all of its

                               4    liabilities, including its welfare benefit plan obligations, which included the obligation to

                               5    continue to pay Plaintiff’s disability benefits during her lifetime.

                               6            11.      Plaintiff is informed and believes that Oracle had a Long Term Disability Plan in

                               7    effect at the time it purchased Sun Microsystems, and that it provided Long Term Disability

                               8    coverage to the Sun Microsystems’ employees who became employees of Oracle. Plaintiff is

                               9    further informed and believes that Oracle and/or the Plan assumed liability for administering and

                               10   paying the claims of all Sun Microsystems employees who were receiving disability benefits at

                               11   the time of the acquisition of Sun Microsystems by Oracle. Plaintiff is further informed and

                               12   believes that on or about January 2011, Oracle and the Plan funded plan benefits via the purchase

                               13   of a group long term disability policy from Hartford.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14           12.      Plaintiff is informed and believes that the Plan is an employee welfare benefit
       (818) 886 2525




                               15   plan regulated by ERISA. Plaintiff’s former employer, Oracle, established the Plan and is the

                               16   Plan Sponsor. Plaintiff is entitled to long term disability benefits for the duration of Plaintiff’s

                               17   disability, for so long as Plaintiff remains totally disabled as required under the terms of the Plan.

                               18   The Plan is doing business in this judicial district, in that it covers employees residing in this

                               19   judicial district.

                               20           13.      Defendant Hartford can be found in this judicial district and the Plan is

                               21   administered in this judicial district. Thus, venue is proper in this judicial district pursuant to 29

                               22   U.S.C. Section 1132(e)(2) (special venue rules applicable to ERISA actions).

                               23           14.      Plaintiff is informed and believes that the LTD Plan is insured by Hartford by

                               24   virtue of the Policy. Under the terms of the Plan, the Policy was an “Incorporated Document”

                               25   and was expressly incorporated into the Plan Document. Plaintiff is further informed and

                               26   believes that the Policy had an anniversary date on or after April 1, 2012. Plaintiff is further

                               27   informed and believes that the Policy was amended or renewed on or after April 1, 2012.

                               28   Plaintiff is further informed and believes that the Policy remained in force after April 1, 2012.


                                                                                    4
                                                                                COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 5 of 16



                               1    Plaintiff is informed and believes that Hartford may not exercise discretion to determine benefits

                               2    as any language bestowing discretion on Hartford is void pursuant to California Insurance Code

                               3    Section 10110.6.

                               4           15.     Plaintiff is informed and believes that the Policy was issued with the intent to

                               5    insure employees of Oracle, including all former active, full-time and part-time employees of

                               6    Sun Microsystems.

                               7          FIRST CLAIM FOR RELIEF AGAINST HARTFORD LIFE AND ACCIDENT

                               8    INSURANCE COMPANY, ORACLE CORPORATON, ORACLE AMERICA, INC. AND
                                     ORACLE CORPORATION LONG TERM DISABILITY PLAN FOR ENFORCEMENT
                               9
                                        AND CLARIFICATION OF RIGHTS, PREJUDGMENT AND POSTJUDGMENT
                               10
                                                          INTEREST, AND ATTORNEY FEES AND COSTS
                               11
                                           16.     Plaintiff refers to and incorporates by reference paragraphs 1 through 15 as
                               12
                               13   though fully set forth herein.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14          17.     At all times herein mentioned, Plaintiff was a covered participant under the terms
       (818) 886 2525




                               15   and conditions of the Plan.
                               16          18.     Plaintiff was an employee of Sun Microsystems at the time she became disabled.
                               17   In accordance with the terms of her employment with Sun Microsystems, she was entitled to
                               18   lifetime benefits.
                               19          19.     On January 14, 2011, Oracle notified Plaintiff that it was making changes to the
                               20   funding and administration of the Plan. The Plan was to be funded by a policy of insurance
                               21   issued by Hartford. Oracle explained that the change in funding and administration would not
                               22   change the plan or benefits applicable to Plaintiff’s claim in any way.
                               23          20.     On April 2, 2020, Plaintiff was advised by Hartford that her claim was denied per
                               24   the policy which provided that the maximum duration of benefits is to age 65 for Age of Onset of
                               25   Disability of 60 or younger. This letter set forth appeal rights under ERISA.
                               26          21.     On July 13, 2020, Oracle affirmed Hartford’s decision to terminate Plaintiff’s
                               27   benefits as of her 65th birthday.
                               28

                                                                                   5
                                                                               COMPLAINT
                                             Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 6 of 16



                               1            22.        On September 24, 2020, Plaintiff submitted two separate appeals of the denial of

                               2    disability benefits, one to Oracle and one to Hartford.

                               3            23.        On October 27, 2020, Oracle advised Plaintiff that “[w]e have been looking into

                               4    the concerns raised. In addition, we understand that Ms. Thompson has filed an appeal with the

                               5    Hartford with respect to the termination of her LTD benefits as of her 65th birthday. We will

                               6    wait for Hartford to complete their review of her appeal in accordance with ERISA’s claims

                               7    procedures.”

                               8            24.        On November 12, 2020, Hartford denied Plaintiff’s appeal.

                               9            25.        Oracle has yet to respond to Plaintiff’s appeal. Oracle is well beyond the 45-day

                               10   deadline.

                               11           26.        Plaintiff is informed and believes and thereon alleges that Defendants wrongfully

                               12   deprived her of the benefits to which she is entitled and acted in violation of Plan Documents

                               13   and/or Amendments to Plan documents and by other acts or omissions of which Plaintiff is
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   presently unaware, but which may be discovered in this future litigation and which Plaintiff will
       (818) 886 2525




                               15   immediately make Defendants aware of once said acts or omissions are discovered by Plaintiff.

                               16           27.        Plaintiff has performed all duties and obligations on Plaintiff’s part to be

                               17   performed under the Plan. To the extent that other requirements were not fulfilled, Plaintiff was

                               18   excused from performing the same because of the doctrines of exhaustion, deemed exhausted,

                               19   and of futility.

                               20           28.        As a proximate result of the wrongful conduct of Defendants, Plaintiff has

                               21   suffered a loss of disability benefits, the exact amount will be proven at trial.

                               22                                     IN THE ALTERNATIVE

                               23           SECOND CLAIM FOR RELIEF AGAINST ORACLE CORPORATION AND

                               24           ORACLE AMERICA, INC. FOR BREACH OF EMPLOYMENT CONTRACT

                               25           29.        Plaintiff refers to and incorporates by reference paragraphs 1 through 15 as

                               26   though fully set forth herein.

                               27           30.        On October 24, 2000, Sun Microsystems made Plaintiff a written offer of

                               28   employment. Plaintiff made a counter-offer and specifically sought “lifetime” disability


                                                                                       6
                                                                                   COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 7 of 16



                               1    benefits. Sun Microsystems’ counteroffer was accepted and documented in a letter dated

                               2    October 25, 2000 setting forth the terms of Plaintiff’s offer of employment. (Exh. 1) Plaintiff

                               3    accepted Sun Microsystems’ offer by signing the October 25, 2000 letter on the line which noted

                               4    “Acknowledged and accepted” and setting forth her start date and month and day of birth. As a

                               5    result, Sun Microsystems and Plaintiff entered into a binding contract. (Exh. 1)

                               6           31.      The consideration set forth in the contract dated October 25, 2011 was fair and

                               7    reasonable. Plaintiff had offers from other employers. Plaintiff accepted employment with Sun

                               8    Microsystems in exchange for life time disability benefits among other things and commenced her

                               9    employment with Sun Microsystems.

                               10          32.      Plaintiff has performed all conditions and promises required on her part to be

                               11   performed in accordance with the terms and conditions of the contract.

                               12          33.      In January 2010, the acquisition of Sun Microsystems by Oracle Corporation was

                               13   completed. Oracle purchased all of Sun Microsystems’ assets, and assumed responsibility for all
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   of its liabilities, including contracts entered into by Sun Microsystems with its employees,
       (818) 886 2525




                               15   including Plaintiff. Oracle is responsible for honoring the contract between Plaintiff and Sun

                               16   Microsystems.

                               17          34.      The contract contains an implied covenant of good faith and fair dealing which

                               18   means that Oracle must deal fairly with Plaintiff and honor the terms of the contract. Oracle has

                               19   acted in bad faith and violated the implied covenant of good faith and fair dealing.

                               20          35.      As a proximate result of the wrongful conduct of Oracle, Plaintiff has damages for

                               21   the amounts owed under the contract, the exact amount will be proven at trial.

                               22     THIRD CLAIM FOR RELIEF AGAINST ORACLE CORPORATION AND ORACLE

                               23     AMERICA IN. FOR TORTIOUS DENIAL OF THE EXISTENCE OF A CONTRACT

                               24          36.      Plaintiff refers to and incorporates by reference paragraphs 1 through 15 and 29
                               25   through 35 as though fully set forth herein.
                               26          37.      On or about October 25, 2000, Sun Microsystems and Plaintiff entered into a
                               27   contract. (Exh. 1)
                               28          38.      The consideration set forth in the contract dated October 25, 2011 was fair and

                                                                                   7
                                                                               COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 8 of 16



                               1    reasonable. Plaintiff had offers from other employers. Plaintiff accepted employment with Sun

                               2    Microsystems in exchange for lifetime disability benefits among other things and commenced her

                               3    employment with Sun Microsystems.

                               4           39.      Plaintiff has performed all conditions and promises required on her part to be

                               5    performed in accordance with the terms and conditions of the contract.

                               6           40.      In January 2010, the acquisition of Sun Microsystems by Oracle Corporation was

                               7    completed. Oracle purchased all of Sun Microsystems’ assets, and assumed responsibility for all

                               8    of its liabilities, including contracts entered into by Sun Microsystems with its employees,

                               9    including Plaintiff. Oracle is responsible for honoring the contract between Plaintiff and Sun

                               10   Microsystems.

                               11          41.      Oracle has a copy of the written contract in its possession. (Exh. 1). Indeed,

                               12   Oracle provided a copy of Plaintiff’s personnel folder which contained the written contract during

                               13   the ERISA appeal process.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14          42.      Oracle has denied liability by denying that the provision in the contract requires
       (818) 886 2525




                               15   Oracle to pay lifetime disability benefits. Oracle has denied this provision in bad faith and

                               16   without probable cause.

                               17          43.      As a proximate result of the wrongful conduct of Oracle, Plaintiff has damages for

                               18   the amounts owed under the contract, the exact amount will be proven at trial.

                               19          44.      As a proximate result of the wrongful conduct of Oracle, Plaintiff has suffered, and

                               20   will continue to suffer in the future, damages under the contract, plus interest, for a total amount

                               21   to be shown at the time of trial.

                               22          45.      As a further proximate result of the wrongful conduct of Oracle, Plaintiff has

                               23   suffered anxiety, worry, mental and emotional distress, and other incidental damages and out-of-

                               24   pocket expenses, all to Plaintiff’s general damage in a sum to be determined at the time of trial.

                               25          46.      As a further proximate result of the wrongful conduct of Oracle, Plaintiff was

                               26   compelled to retain legal counsel to obtain the benefits due under the contract. Oracle is liable to

                               27   Plaintiff for those attorney fees reasonably necessary and incurred by Plaintiff to obtain Policy

                               28   benefits in a sum to be determined at the time of trial.


                                                                                   8
                                                                               COMPLAINT
                                            Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 9 of 16



                               1           47.     Oracle’s conduct described herein was intended by Oracle to cause injury to

                               2    Plaintiff, was despicable conduct carried on by Oracle with a willful and conscious disregard of

                               3    the rights of Plaintiff, subjected Plaintiff to cruel and unjust hardship in conscious disregard of her

                               4    rights, and was an intentional misrepresentation, deceit, or concealment of a material fact known

                               5    to Oracle with the intention to deprive Plaintiff of property and/or legal rights or to otherwise

                               6    cause injury, such as to constitute malice, oppression, or fraud under California Civil Code §

                               7    3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish or set an

                               8    example of Fidelity.

                               9                                        REQUEST FOR RELIEF

                               10          WHEREFORE, Plaintiff prays for relief against Defendants as follows:

                               11          1.      Payment of disability benefits due Plaintiff;

                               12          2.      An order declaring that Plaintiff is entitled to immediate reinstatement to the Plan;

                               13          3.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorney fees
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   reasonably incurred in pursuing this action; and,
       (818) 886 2525




                               15          4.      Payment of prejudgment and post-judgment interest as allowed for under ERISA;

                               16   and,

                               17          5.      Such other and further relief as this Court deems just and proper.

                               18          In the alternative,

                               19          6.      Damages for failure to pay past amounts due under the contract and an order that

                               20   future amounts due under the contract shall be paid for the life of Plaintiff;

                               21          7.      General damages for mental and emotional distress and other incidental damages

                               22   in the sum of $1,000,000;

                               23          8. Punitive and exemplary damages in an amount to be proven at trial;

                               24          9. Attorney fees reasonably incurred to obtain the amounts owed under the contract;

                               25          10. Costs of suit incurred herein; and,

                               26          11. Such other and further relief as this Court deems just and proper.

                               27
                               28

                                                                                    9
                                                                                COMPLAINT
                                           Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 10 of 16



                               1    Dated: January 4, 2021              KANTOR & KANTOR, LLP

                               2
                               3                                        By:   /s/ Glenn R. Kantor
                                                                              Glenn R. Kantor
                               4                                              Attorneys for Plaintiff
                                                                              ELISA THOMPSON
                               5
                               6
                               7
                               8
                               9
                               10
                               11
                               12
                               13
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                          10
                                                                      COMPLAINT
Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 11 of 16




          EXHIBIT 1
              Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 12 of 16




                                                                                                        CJcull)e( 25, 2000




Elisa J Thompson
217 Ada Avenue f30
M01.111&ln View. CA 9'1043

Deal Elisa:

CongralUlallOOS! We feel ltlat l/OU have wiat tt takes to be pall ol our s,.,;--..ess Sl0<y and we woua nice l/OU io join ~
ieam. Sun Microsy8lems iS a proven leaC!er in glOllal tecl11lobgy. The taiented employees 11\at Sun hires are
responst>le tor ils plaCe asa Fct\urle 500 leader In anwprise ne1·,,0rlu:omp1U1g. wlh app,amiately $1 6.7 billion in
revenues and operalkln$ in 170 COllltneS.

We are pleased to oiler you Ille posi!iJn ol Stnrtegc Accoont Aepresen:atiwe C, reportilg to Alnhony Shss localed at
our Menlo Pa.11<, Gal~omla office. You .....i be paid• ~we<!lc!y. base salary re1t1 of $5.384.62 ($1,40,000.00 amua!i?ed),
piuS be~l!s. Vol.I annual ll'leootlve Bonus polentlal is 60,000.00. Yoor on-target a,-vwat eamlr.gs at plan will bt
S200,000.00. llelai!$ of your on-wge1 eamings and ve o-.-'i'>ed it th;; Sala$ Comp;;nsati:,n Pl8n 'M\lch • be provided
by yc,ur manager. This clfer is c0111r,ge,,1 upon 1he suc:cessl..f C0R1!)lemn ol me $1A.CQ'6E!fl process.

You w'II receive a recoverable, monthly c raw of $3,750.00. ShO\Jld ycu leave Sur\ prior !o M l9COVel)I of 1he draw, Mrf
amounts oulslall<ft19 Vii i be deducted llom your Unal l"IY, bontJS8S, commiSsbns and accrued vacation and y011 ...11 be
raspon$1ble !or 1eanb'.11&emenl of any r ~ ! ! f.

In add~oon. Mare Of!emg you a      lol1II «.rm dlsabil!ty banellt wllh a life fime blnalil pe<iocl.
You VliDalso receive a momhill car allov.<allCe ol $450.00.

we a,e also ottemg you a non-quafllied s10ek opi.o'l 10 pu:aiase 1,500         shares Of S,,,,'s Convnoo stock, subject to the
approval of Ille Board ol OiredD<S ol this granl al Iha Board's next meaing tOl!oMlg '/0\K start aa1e il ac:axdance '<1111
lheierms of Sui's$10citoptlon plan. sun recently aMOO".ceoa 2-wr-1 stoekSl)!il tt you start your ~ o n or
before Novemeer 8, 2000, Ille number OI snares 8'AlJeCI to your opllon incl<O!d in this otter wll be e!lgible for the sloe•
split. If your employment wllh Sun begins after Noverr.ba 8, 2000, yOUI oplian will not be ellgi)le for Ille stock split
c,ecause , V<I be approvecs and grat1t8d atter '1e Reccm Da:e ror lhe sleek spla. Uncle: l!le letms al ~ s Plan, the
O!)O)l1 ce<cise price.,. be 1he Fair Ma.1<ei Va,e of a sllare ot &.l's Onmon s:oct on Ille dale GI gmnr. n-.e sll3les
SObjilCt to the op!i)o ves1 al a 13leot 20% per annun.

What you need to do:

    S9'1 and C!ale1M enclosed ongr,ai al ttlis letter Md rerum ~ in Ille enclosecl --et,pe IO comm; Y0\K acceptance
    Relain !he d!.l!llcale lot you, records.

    Please complete Ille &II Mlcrcsystems, Inc. Employee P<09nelary L'llormalion Agreement. This agreement must be
    siglecl, wilhout mOdilicalion, on )'Our fwSI day 01 ..erk. r. you have any questions regiilding the Employee Pro;,rieta,y
    lnlofmation Agreemn, or any general DeM!l questiJos. please !eel tree 10 caJ Su10ial, SIJ'l's HR MSW//11 Cent«,
    at 1-888-953-4300 beMeeolllehoorsol 5.'30&.m. ano6.il0p.m. PST, Maldaylhr0<91 Thursilay, OI Friaay 5:30-
    4:00.
               Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 13 of 16




•   To SCl'ledl.Ce your New Hire OrientatiOn, Atr'Nilg O Slll. please QJI S\.rlO!al ot 1-688-953--1300 no later 1han
    Thursaay at noon prior to your start date to make your rese<Vation.. O<lemation will be held on Mooday, the first day
    of your employment. Please be sore to say you are registering for New H~e Orientation.

    On your fits! day ol employment please oong al o1 the fOfmS l'lClucled in ltle accompanywig pacl<age. Please atso
    provide documentary evidence of your identity and etigt)iliy tor employmem in the Unaed Slates. Th'5
    documentation is necessary for compliance with the Federal lnvnigration Law (Immigration Reform and Control AC1 of
    1966). The required doci.nentation is oescri>ed in the accompanying package.

What you need 10 know:

    This otter is valid for five (5) business days follOwing your receipt of this letter. The terms and condttions of this offer
    letter ~ersede any prior wrttten or oral co1M1ooications to you conceming e~menl al Soo.

    All required docunentation mUSI be received by SooOial on your first day 01 employment to avoid a delay ii your fllSI
    paycheck and medicaVdental C011erage. This w ,lj be coordinated dumg yow orientation session.

    II your start date changes, please notiy Bunny Jamal at 650-336-0591, as well as SunDial at 1-888- 953-4300.

    We are encbslng an ADA EvaJuat10n Form that lllCludes essential job adivties and job site normation. Sl1olAd you
    need a reaso,,able accommodation to pertorm the essential job functions, please requsst one through yow manager.

    Sun Mlcrosystems. Inc. is a s~ller to Federal and Stale governments and, as such, Is expected to comply v.ith the
    Drug Free Workplace Ad. Enclosed is a copy o1 $MI'S Drug Free Workplace Policy. Compliance ..ttll this policy Is a
    concmon 01 employment for employees of SMI and its Slbsldiaries in Ille Uniled States. 11 you have questi>ns
    regarding this policy, please feel free to contact SunOial at 1-883-953-4300.

I look forward to a favorable reply and to welcoming you to Sun.

Sincerely,


~A~
Nancy~
Soo Mlcrosystems Staffing




                                                                                                   '
                                                                                                   JI,

AcknovAedged and accepted Y                                    Date                   Start date               Buthdate MWOO
508382/110-171-o281/Sol!lj,lrev
Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 14 of 16




          EXHIBIT 
(Page 52    of   625)

                                 Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 15 of 16
                                                                           20111163A11.1 1012510 4


                                                                             -ri-toinrotOni             EC I              Si
                                                                             1274 -    193104
                                                                                                                               L-
                                                                             SUN MICROSYSTEMS,        INC.       LTD
           NAME                     711brnp/x)
           ADDRES                                           R4 friller Ps\ s.s.N
           CITY, STATE, Z113. ))\)\ -h                                          TELEPHONE             —
                                                                                           /0 '5/ - Fle06 — 741 77

           CLIENT 50               efi ‘(
                                        l 11\)%- \1 1-eirniD

           PLAN No)l          L-7D          LOCATION    OL-1          a/STD CLAIM No.      12 \ 2.2.n
           Sex [ 1 Male [male

           Date of Birth                         61                      I] Verified Age at D/D

           Date of Hire                 a        03QI
           Plan Participation Began             It) 130 1VO              Pre-X Period ti      I   103- 0130

           DATE OF DISABILITY                                            Waiting Period
                                                 -7 261 -0 i

           Benefit Begin Date                   10 13-7Led
           Diagnosis
                                                                \-urn`Do-
           Occupation               e 5 c Ve`0
           KEY DATES:

           Any Occ Definition Applies As Of:                              -7 lag 103
           Must Qualify for SS As Of:                                        lab
           Mental/Nervous Exclusion Applies As Of:

           Other:

           Maximum Duration: II T65               [] ADEA

           LTD BENEFIT: (Reported Salary: .C.1)Di 000                              per    yet,i
           Monthly Salary: c llpi (Pik . (i;            x      r in         = Monthly Benefit
                                                                                                  I
                                                                                                             4
                                                                                                                 .
                                                                                                                     fi
           GADisabilityWorms\LTD Coversheadoc

                                                                                      , ,,9p -s4 114609
(Page 53    of   625)

                                Case 3:21-cv-00026 Document 1 Filed 01/04/21 Page 16 of 16

                                                                                        2!310211 1 nnerinla



           OFFSETS:                                 Effective      Paid Thru            Wkly Rate         Monthly Rate

           SS Disability: Primary

                        Dependent

           SS Retirement: Primary

                        Dependent

           SDI/VP/STD:

           WC:




           Other:

           SOCIAL SECURITY:

           Application Filed:                                   [] Denied       /   /       [] Approved        /   /

           Request for Reconsid:                                [] Denied       /   /        [] Approved       /   /

           Request for Hearing:                 /     /         [] Denied       /   /        [] Approved       /   /

           DEPENDENT INFORMATION:

           Spouse                                         DOB:        /     /             Age 62:    /     /

           Child                                          DOB:        /     /             Age 1 8:   /     /

           Child                                          DOB:        /     /             Age 18:    /     /

           DOCUMENTS NEEDED:                    Requested                 Date Due             Date Received

           WCRA
           3RD Party RA
           SS RA
           SS App. Receipt
           SS Notice of Award
           Dependent Quest.
           JD
           TE & E
           Medical Records:
           Medical Records:
           Medical Records:
           GADisabilityWoimaTD Covershect.doc
